Citation Nr: 0203586	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  00-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a seizure disorder.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to April 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a back disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An October 1995 Board decision denied service connection 
for a seizure disorder.

3.  The evidence received since the October 1995 Board 
includes evidence that is not wholly cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran's current seizure disorder had its initial 
onset within one-year of his discharge from service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for a seizure disorder has been 
submitted, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  A seizure disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1131, 1153, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance of Act of 2000 (VCAA).  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim and also passed into law the VA's duty to assist 
claimants in the development of their claims.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of the veteran's claim, he was sent 
correspondence and information concerning evidence needed to 
support his claim.  In particular, the veteran was notified 
of what evidence constituted new and material evidence in the 
copies of the March 1998, May 1998 and April 1999 rating 
decisions sent to him and in the Statement of the Case issued 
in July 1999.  He was afforded a video conference hearing 
before the undersigned Member in January 2002.  The veteran 
has submitted private treatment records and an October 1998 
letter from a private physician.  He has otherwise indicated 
that he receives treatment for the claimed seizure disorder 
at the VA Medical Center in Beckley, West Virginia.  The 
Board finds that the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claim.  Since the veteran has not indicated that there 
is any further relevant evidence available, there is no 
reasonable possibility that any further assistance would aid 
him in substantiating his claim.  (See Dela Cruz v. Principi, 
No. 99-158 (U.S. Vet. App. Aug. 21, 2001)).

Factual Background

In February 1991, the veteran originally filed a claim for 
service connection for a seizure disorder.  The RO denied the 
veteran's claim in December 1991 on the basis that his 
seizure disorder was not incurred in or aggravated during 
service and that it was not shown to have developed within 
one-year of his discharge from service.  The veteran appealed 
the rating decision.  In October 1995, a Board decision also 
denied his claim for service connection for a seizure 
disorder on the same basis.

The evidence before the Board at the time of the October 1995 
decision included service medical records and private 
treatment records.  The veteran's service medical records 
show no complaints, findings, treatment or diagnoses 
associated with any seizure disorder.  He was noted to have 
"black outs" in December 1981; however, these were 
associated with his diagnosed substance abuse.  

Treatment records from private facilities, dating from 
October 1984 to December 1994, were also of record.  An 
October 1984 record indicated treatment for a "generalized 
seizure" and noted that the veteran had previously had 
seizures in May and August 1984.  In May 1986, it was noted 
that the veteran was a known seizure patient since 1984.  The 
evidence also included an October 1993 treatment record from 
Nasim Ahmed, M.D., which showed the veteran was known to have 
a 12-year history of epilepsy.

In September 1997, the veteran attempted to reopen his claim 
for service connection for a seizure disorder.  He 
subsequently submitted VA treatment records, dating from 
September 1997 to January 1999, and private treatment 
records, dating from June 1991 to April 1998, which show that 
he was treated over the years for a seizure disorder.  His 
stated history of inservice head injury with resultant 
seizures was noted on several occasions.

During his January 2002 video conference hearing before the 
undersigned Member, the veteran testified that he slipped and 
fell during his service in Germany, striking the back of his 
head.  He was immediately hospitalized and tests showed 
evidence of epilepsy.  He testified that his battery 
commander told him he was to be released because of his 
medical condition and that it was "service-connected."  

In February 2002, the veteran submitted treatment records 
from Easton Memorial Hospital, most of which were duplicative 
of records previously submitted.  However, two August 1984 
records, not previously submitted, were included.  These 
records show that the veteran reported having his first 
seizure two years before, while still in the service.  
Furthermore, the treatment record also noted that he had 
experienced another seizure "last May."  He also submitted 
a January 2002 statement from his mother.  She stated that he 
began having seizures after his discharge from service. 

Analysis

Given that the Board's 1995 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation, new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that the August 1984 private treatment 
records, received in February 2002, were not of record at the 
time of the October 1995 Board decision and are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Therefore, there is new and 
material evidence to reopen the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.

The veteran contends that his seizure disorder had its onset 
in service or was first manifested within one year of his 
discharge.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  Some 
chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including epilepsies and other organic 
diseases of the nervous system, including seizure disorders).

Considering all the evidence of record, the Board finds that, 
resolving doubt in the veteran's favor, the evidence supports 
entitlement to service connection for a seizure disorder.  
The Board finds that the evidence is at least in equipoise as 
to whether the veteran's seizure disorder was manifested to a 
compensable degree within one year of his discharge, and 
resolution of reasonable doubt mandates a finding in the 
veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  While there is no objective evidence of a seizure 
disorder in service, the veteran testified that he 
experienced seizures in service after a head injury and had 
another seizure within three months of his discharge.  His 
mother, in a written statement, also indicated that he had 
seizures after his discharge from service.  Moreover, an 
August 1984 private treatment record notes the veteran's 
history of having his first seizure in service and that he 
had a two-year history of seizures.  The record also notes 
that he had another seizure "last May."  Although the 
August 1984 seizure was just over one year after his 
discharge, the earlier-mentioned seizure appears to have 
occurred in May 1983, and would therefore have occurred 
within one year of his discharge.

Furthermore, although VA has had the opportunity to examine 
the veteran and obtain an opinion regarding the etiology of 
the seizure disorder, this has not been undertaken.  Because 
this Board Member is not a physician, she must rely on 
statements made by medical professionals regarding the 
seizure disorders.  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Accordingly, the Board concludes that, with resolution of 
doubt in favor of the veteran, the evidence supports his 
claim of entitlement to service connection for a seizure 
disorder.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309.

ORDER

Service connection for a seizure disorder is granted, subject 
to the criteria governing the award of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

